DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.


	Claim Status
Claims 1, 11 and 15 have been amended; support for claim 1, 11 and 15 are found in [0069] of the instant specification.
Claim 5 has been cancelled.
Claims 1-4 and 6-15 are currently pending and have been examined on the merits in this office action.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (WO 2015/046314 A1- US Equivalence used US 2016/0204465 A1-hereinafter Mimura) in view of Yoshida et al. (US 2014/0127579 A1-hereinafter Yoshida) and Hoshiba (US 2009/0267028 A1).

Regarding claims 1 and 11, Mimura teaches a solid electrolyte composition/ sheet comprising:
binder resin particles that are formed of a polymer having a weight-average molecular weight of 5000 or higher (Mimura [0136-0137] number average molecular weight of the polymer in the binder particles is between 5,000 or greater or 1,000,000 or less; Mimura teaches the number average instead of the weight average molecular weight; it is the examiner’s position that the very broad range would incorporate the weight average molecular weight being 5000 or higher; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).);
	an inorganic solid electrolyte having ion conductivity of a metal belonging to Group 1 or Group 2 in the periodic table (Mimura [0025] the inorganic solid electrolyte has an ion conductivity of a metal belonging to Group 1 or 2 of the periodic table);
an active material that is capable of intercalating and deintercalating ions of a metal belonging to Group 1 or Group 2 in the periodic table (Mimura [0168] and [0199] the positive and negative electrode active substance can allow for lithium ion to be reversibly inserted or emitted);
a conductive auxiliary agent (Mimura [0209] conductive assistance such as graphite, carbon black, acetylene black etc.); and
	a dispersion medium (Mimura [0077] Dispersion medium).
Mimura teaches of the average particle size of the binder resin particles (Mimura [0142] 10-1000 nm which correlates to 0.01-1 micrometer), the inorganic solid electrolyte (Mimura [0040] average particle diameter is 0.01-100 micrometers, preferred 0.1 to 50 micrometers) and the active material (Mimura [0196] and [0204] positive active material 0.1-50 micrometers, negative active material 0.1-60 micrometers), but fails to teach of the average particle size of the conductive auxiliary agent and furthermore fails to compare the particles sizes wherein
	an average particle size DB of the binder resin particles, an average particle size DSE of the inorganic solid electrolyte, an average particle size DAM of the active material, an average particle size DCA of the conductive auxiliary agent satisfy the following particle size ratios DB:DSE = 1:(1-100);
DB:DAM = 1:(2-200); DB:DCA = 1:(0.01-100).

The conductive auxiliary agent is a general conductive agent such as graphite, carbon black, acetylene black etc. (Mimura [0209]). While Mimura fails to teach of the particle size of the conductive auxiliary agent being in a range of 0.3 micrometers to 3 micrometers, the conductive particle sizes are known in the art. Hoshiba teaches of an electrochemical device comprising electrodes and a method of production. Hoshiba is analogous with Mimura as Hoshiba is related to a production of an electrode assembly and wherein the separator is an solid electrolyte layer. Hoshiba teaches wherein active material, a binder, a conductive material comprised of acetylene black and a dispersant is added together for the production of an electrode layer (Hoshiba [0124-0125]). Hoshiba method of a manufacture is analogous with the method as taught by Mimura. Hoshiba further teaches wherein the acetylene black is used as a conductive material and is provided at amounts such as 2 or 5 parts with an average particle size of 0.7 micrometers (Hoshiba [0124-0125]). 
Therefore, it would be obvious to one of ordinary skill in the art to provide acetylene black particles with a particle size of 0.7 microns because Hoshiba identifies such a particle size for acetylene black. Given that the size of a conductive component such as acetylene black can be used, the claimed ratio of the particle size of the binder resin, inorganic solid electrolyte, active material and conductive agent is within the claimed ratios and claimed ranges of claims 1-4.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Mimura further teaches wherein a content of the binder resin particles in the solid electrolyte composition is 0.01 mass% or higher and 20 mass% or lower with respect to 100 mass% of the solid components (Mimura [0138] binder is 0.1-20% by mass),
	a total content of the inorganic solid electrolyte and the active material in the solid electrolyte composition is 5 mass% or higher and 99.9 mass% or lower with respect to 100 mass%   of the solid components (Mimura [0041] 50-99.9% by mass),
	a content of the dispersion medium in the solid electrolyte composition is 20 mass% or more and 80 mass% or less (Mimura [0158] dispersion medium 20-99 mass%),
and wherein, the mass ratio (the mass of the inorganic solid electrolyte + the mass of the active material)/(the mass of the binder resin particles) of the total mass of the inorganic solid electrolyte and the active material to the mass of the binder resin particles is 100 to 10 (Mimura [0138] mass of the solid electrolyte is 100 including the active substance, the specific solid electrolyte particles is 50-99.9 % and the mass of the binder is 0.1-20 wt%; Therefore the ratio of the inorganic solid electrolyte including the active material to the mass of the binder resin particles is between 1000 to 2.5 and would fall within the range as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Mimura fails to teach wherein the content of the conductive auxiliary agent in the solid electrolyte composition is 0.1 mass% or higher and 5 mass% or lower with respect to 100 mass% of the solid components. 

	Yoshida discloses an all solid state secondary cell having a solid electrolyte. Yoshida is analogous with Mimura as they both are related to all solid state secondary batteries having a solid electrolyte. Yoshida teaches wherein a conductivity imparting material such as acetylene black, ketjen black, carbon black, graphite, or other conductive carbons is provided at 0.01-20 parts by weight in an active material layer to provide conductivity to the active material layer and can improve rate characteristics of the all solid state secondary cell (Yoshida [0063]).

	Therefore, it would have been obvious to a skilled artisan before the effective filing date to adjust the content of the conductive assistance agent of Mimura to be within 0.01-20 parts by weight of the solid electrolyte to improve the rate characteristics of the solid state secondary battery. Although Yoshida discloses the conductivity imparting material in the active material, the conductivity imparting material is the same material as the conductive assistance of Mimura so a skilled artisan would find it obvious to adjust the mass % of a conductive material when that same conductive material is used for the same purpose in different battery components.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Note: Hoshiba also teaches the addition of the conductive material being supplied at 2 parts  to 5 parts in example 5 [0124-0125] and would also render obvious the limitation of the mass percent of the conductive auxiliary agent.


Regarding claim 2, modified Mimura teaches all of the claim limitations of claim 1. Mimura further teaches wherein the average particle size DB of the binder resin particles is 0.005 micrometer to 1 micrometer (Mimura [0142] 100-1000 nm correlating to 0.01-1 micrometer).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 3, modified Mimura teaches all of the claim limitations of claim 1. Mimura further teaches wherein the average particle size DSE of the inorganic solid electrolyte is 0.2 micrometer to 4 micrometers (Mimura [0040] average particle diameter is 0.01-100 micrometer and preferred 0.1-50 micrometer).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4, modified Mimura teaches all of the claim limitations of claim 1. Mimura further teaches wherein the average particle size DAM of the active material is 1 micrometer to 5 micrometer (Mimura [0196] and [0204] positive and negative active substance between 0.1-60 micrometers).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 6, modified Mimura teaches all of the claim limitations of claim 1. Mimura further teaches wherein the dispersion medium includes any one of an ester compound solvent, a ketone compound solvent, or an amine compound solvent (Mimura [0149-0152] ketone solvents are listed as possible solvents used as the dispersion medium.

Regarding claim 7, modified Mimura teaches all of the claim limitations of claim 1. Mimura further teaches wherein the binder resin particles are particles of an acrylic resin or a polyurethane resin (Mimura [0047] acrylic material for the binder polymer resin, or [0132] urethane group used within the polymer resin binder).

Regarding claim 9, modified Mimura teaches all of the claim limitations of claim 1. Mimura further teaches wherein the binder resin particles are resin particles formed of a polymer including a macromonomer component (Mimura abstract- binder particles are formed of a polymer combined with a macromonomer).

	Regarding claim 10, modified Mimura teaches a solid electrolyte containing sheet comprising:
a layer that is formed of the solid electrolyte composition according to claim 1 (Mimura Figure 1 solid electrolyte layer 3, also see rejection of claim 1).
Regarding claim 12, Mimura teaches an all solid state secondary battery comprising:
a positive electrode active material layer (Mimura Figure 1 positive electrode active substance layer 4);
a negative electrode active material layer (Mimura Figure 1 negative electrode active substance layer 2); and 
an inorganic solid electrolyte layer that is interposed between the positive electrode active material layer and the negative electrode active material layer (Mimura Figure 1 solid electrolyte 3),
wherein at least one of the positive electrode active material layer or the negative electrode active material layer is formed of the solid electrolyte composition according to claim 1 (See rejection of claim 1 and [0019] the solid electrolyte contains the active substance layer of the positive or negative electrode).

Regarding claim 13, Mimura teaches a method of manufacturing a solid electrolyte containing sheet comprising:
 a step of forming a film of the solid electrolyte composition according to claim 1 (Mimura [0214] forming a film of the solid electrolyte composition on the metallic foil).

Regarding claim 14, Mimura teaches a method of manufacturing an all solid state secondary battery comprising:
manufacturing an all-solid state secondary battery using the method according to claim 13 (Mimura [0213-0214] manufacturing all solid state secondary battery with solid electrolyte).

Regarding claim 15, modified Mimura teaches all the claim limitations of claim 1. Modified Mimura further teaches wherein an average particle size DB of the binder resin particles, an average particle size DSE of the inorganic solid electrolyte, an average particle size DAM of the active material, an average particle size DCA of the conductive auxiliary agent satisfy the following particle size ratios DB:DSE = 1:(11-30) (Mimura [0142] binder 0.01-1 micrometer, inorganic solid electrolyte [0040] 0.1-50 micrometers; the corresponding ratio would encompass the range);
DB:DAM = 1:(21-60) (Mimura [0142] binder 0.01-1 micrometer, [0196] and [0204] positive active material 0.1-50 micrometers, negative active material 0.1-60 micrometers; the corresponding ratio would encompass the range); 
DB:DCA = 1:(0.5-5) (Mimura [0142] binder 0.01-1 micrometer, Hoshiba teaches wherein the acetylene black used as a conductive material is provided with an average particle size of 0.7 micrometers in [0124-0125]; the range ratio given the binder range as taught by Mimura would require an approximate range of 0.005-5 micrometers and Hoshiba’s size of 0.7 micrometers falls within the required range).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (WO 2015/046314 A1- US Equivalence used US 2016/0204465 A1-hereinafter Mimura) in view of Yoshida et al. (US 2014/0127579 A1-hereinafter Yoshida) and Hoshiba (US 2009/0267028 A1) as applied to claim 1 above, and further in view of Fujiki et al. (US 2015/0147660 A1-hereinafter Fujiki).

Regarding claim 8, modified Mimura teaches all of the claim limitations of claim 1. Mimura further teaches wherein the average particle size of the active material is 0.1-60 micrometers (Mimura [0196] and [0204]). Mimura fails to teach of the specific surface area of the active material and thus fails to teach of the product of the average particle size of the active material and the specific surface area of the active material being less than 2 cm3/g.
	Fujiki discloses an all solid secondary battery. Fujiki teaches that the amount of the specific surface area of the electrode active material may be selected so as to secure as large as possible a contacting area of the electrode active material or solid electrolyte. Fujiki further teaches a positive electrode active material having an average value of a specific surface area of 0.1 m2/g (Fujiki [0104-0105]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify the active material particles of Mimura such that the specific area of the active material particles is 0.1 m2/g as taught by Fujiki such that the contacting area of the active material layer and/or the solid electrolyte can be increased such that the binding/interaction between the two can be secured.

Furthermore, the product of the specific surface area of the active material and the average particle size would be within a range of 0.01-6 cm3/g. This range would overlap the claimed range of less than 2 cm3/g. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.
Applicant argues that the amended claims overcome the prior art of the previous office action because the prior art did not the newly added limitation of  the conductive auxiliary agent is vapor-grown carbon fiber or acetylene black, and the average particle size of the conductive auxiliary agent is in a range of 0.3 micrometers to 3 micrometers. The prior art of the previous office action does not teach the size of the acetylene black being within this range and therefore cannot be used to combined to arrive at the same technical effects of the instant application. This argument is not persuasive because Applicant considers the references independently and not the combination of the references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Applicant further argues that the combination of the particle size and size ratio at the composition as claimed yields unexpected properties, however, the argument of unexpected results is not commensurate in scope with the claim as there is nothing in the instant specification that indicates that the “better dispersibility and/or resistance” are unexpected, merely that they are improved from the comparative example. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burton et al. (US 2008/0261116 A1)- Burton is cited as being relevant to the newly added limitation of claims 1 and 11. Burton teaches wherein a conductive additive can be a vapor grown carbon fiber with a diameter of 500 nm to 10 micrometers (Burton [0042]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728